UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7266



NORMAN LINDSEY MAYES,

                                              Plaintiff - Appellant,

          versus


KEVIN CAREY, Officer; THOMAS LAUE, Sergeant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
3467-L)


Submitted:   November 7, 2000          Decided:     November 21, 2000


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Lindsey Mayes, Appellant Pro Se. William Davidson Evans,
Jr., Senior Assistant County Attorney, Linda M. Schuett, Michele
Dane Jaklitsch, ANNE ARUNDEL COUNTY OFFICE OF LAW, Annapolis, Mary-
land, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norman Lindsey Mayes appeals the district court’s orders de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.    See Mayes v. Carey, No. CA-99-

3467-L (D. Md. May 25 and Aug. 3, 2000).*    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
      Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the order was entered on the docket
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986). Although the district court’s orders are stamped “filed” on
May 23 and August 2, 2000, the district court’s docket sheet
discloses that they were entered on the docket on May 25 and
August 3, 2000.


                                2